Citation Nr: 1527565	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  02-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to a compensable evaluation for right ear hearing loss prior to June 16, 2009.

3.  Entitlement to a compensable evaluation for bilateral hearing loss from June 16, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky and Nashville, Tennessee.  

The Veteran testified before a Decision Review Officer (DRO) with respect to his right ear hearing loss claim in January 2002, as well as before the undersigned Veterans Law Judge in April 2003; transcripts of those hearings are associated with the claims file.

As noted in the previous remand, the increased evaluation claim for right ear hearing loss was denied in a December 2006 Board decision, which was vacated and remanded to the Board in a December 2008 memorandum decision from the United States Court of Appeals for Veterans Claims (Court).  That claim, as well as other issues, was before the Board in June 2013.  

In a June 2013 Board decision, the Board reopened and awarded service connection for left ear hearing loss; the Board also reopened the claim of service connection for Meniere's disease, but denied reopening service connection for a right shoulder disability.  The Board also denied service connection for a left shoulder disability.  The Board remanded the reopened Meniere's disease claim, the increased evaluation for right ear hearing loss, and TDIU claims in that decision.  

The agency of original jurisdiction (AOJ) assigned a noncompensable evaluation for the Veteran's left ear hearing loss, effective June 16, 2009.  This was done in a September 2013 rating decision.  In an October 2014 rating decision, the AOJ noted that clear and unmistakable error (CUE) was committed in the September 2013 rating decision when two separate evaluations for right and left hearing loss were awarded instead of a single bilateral hearing loss disability rating effective June 16, 2009.  The mistake was rectified, and the Veteran was awarded a noncompensable evaluation for bilateral hearing loss beginning June 16, 2009.  The Veteran has continued to maintain that his hearing loss was incorrectly evaluated.  

While no statement of the case with respect to the bilateral hearing loss claim has been issued, the AOJ changed the right ear hearing loss issue to a bilateral hearing loss issue in its October 2014 supplemental statement of the case, and certified the evaluation for bilateral hearing loss issue to the Board in the February 2014 Certification of Appeal, VA Form 8.  In light of the AOJ's inclusion of that issue and the certification of that issue and the fact that the Board is unable to solely evaluate the Veteran's right ear hearing loss disability after June 16, 2009, the Board finds that the claim for increased evaluation of his bilateral hearing loss is properly before the Board and that it has jurisdiction over that issue by virtue of having had jurisdiction over the right ear hearing loss claim previously.  Consequently, the Board has characterized the increased evaluation issues for his hearing loss on appeal in light of the bifurcated periods of evaluation for right ear hearing loss and bilateral hearing loss, respectively.

Likewise, the Board has taken jurisdiction over the claim of entitlement for TDIU, which was denied in an October 2014 rating decision, in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).



REMAND

With respect to the Meniere's disease claim, the Board requested a VA examination in its previous remand; such was accomplished in April 2014.  That examiner submitted an addendum opinion in July 2014, which is as follows:

[I]t is likely that the tinnitus, hearing loss, and vestibular symptoms are all related to one another, and a diagnosis of Meniere's disease is appropriate.  Meniere's disease is LESS LIKELY related to the [Veteran's] military service and past noise exposure, otitis media, tympanic membrane perforations.  It is unlikely that the [Veteran's] initial hearing loss while in service was an early manifestation of Meniere's, as his other symptoms of Meniere's did not begin until 2000 or 2001.

The Board finds that further explanation is needed.  First, the examiner did not address Dr. J.A.E.'s many records and opinions in the claims file, as previously requested.  Second, the Board finds the opinion to be potentially inconsistent; particularly, the examiner does not clarify or explain his finding that hearing loss is a symptom of his diagnosed Meniere's disease, but not a manifestation of his Meniere's disease.  For these reasons, the Board will remand this claim for an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

With regards to the Veteran's bilateral hearing loss claim, the Veteran submitted a July 2013 private audiological examination with speech discrimination scores.  Based on examination of that report, the Board is unable to tell whether that private audiologist used the Maryland CNC speech discrimination test or not.  VA has a duty to clarify whether such test was used in the private examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  Thus, a remand is necessary in order to clarify whether that July 2013 private audiological examination used the Maryland CNC test.

In light of the remand for clarification as noted above, the Board finds a VA audiological examination should be afforded to the Veteran in order to facilitate orderly and efficient adjudication of his claim upon return to the Board.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, with respect to the TDIU claim, in light of the remand of the above issues for additional development, the Board notes that adjudication of the TDIU issue at this time would be premature, and that claim is also remanded as intertwined with the other remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lexington, Memphis, and Nashville VA Medical Centers, or any other VA medical facility where the Veteran may have been treated or evaluated since October 2014, May 2014, and April 2013, respectively, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment he may have had for his Meniere's or hearing loss, records of which are not already of record, to include any treatment with Dr. J.A.E. since July 2013.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Confirm with the Veteran's private audiologist-Dr. J.A.E. at Taylor Regional ENT-whether the Maryland CNC test was used in the audiometric testing completed in July 2013, and any other audiometric testing done prior to that date.  

If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file and the Veteran should be so notified.

4.  Thereafter, schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including audiometric evaluation, should be conducted and the results reported in detail.  The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss and tinnitus preclude substantially gainful employment consistent with his education and past work experience.

5.  Furnish the Veteran's claims file to an ENT specialist for an opinion as to whether the Veteran's Meniere's disease is related to his military service or to service-connected disabilities.  The examiner must be provided with the claims file and a copy of this remand in conjunction with the examination.

After reviewing the claims file, the examiner should opine whether the Veteran has Meniere's disease.  If the examiner does not find that he has Meniere's disease, the examiner should explain that conclusion in light of the July 2014 examiner's opinion, as well as the opinions of Drs. J.A.E. and R.J. in the record.  The examiner should additionally indicate, in the absence of a Meniere's disease diagnosis, whether the Veteran has a vestibular disorder that is separately diagnosed from his bilateral hearing loss and tinnitus.

If the examiner determines that the Veteran has Meniere's disease, the examiner should opine whether the Veteran's Meniere's disease more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include in-service noise exposure.  

The examiner should specifically discuss the treatment records and letters from Drs. J.A.E. and R.J. in the claims file.  The examiner should additionally address whether the Veteran's hearing loss demonstrated during military service was an initial manifestation of his Meniere's disease.  

The examiner should additionally address the Veteran's lay statements of record with respect to the onset of symptomatology and continuity of symptomatology.  The examiner should also address any other pertinent evidence of record, as appropriate.

The examiner should also opine whether any vestibular disorder has been (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for Meniere's disease, increased evaluation for right ear hearing loss prior to June 16, 2009 and bilateral hearing loss from June 16, 2009, and entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

